The election of John S. Barry, returned a member from the town of Hanover, was controverted by John Cushing and others, and reported upon by the committee on elections, as follows
“ The only allegation made by the petitioners, as affecting the right of the sitting member representing the town of Han*593over, i?, that the town-meeting held on the twenty-fifth day of November last, at whk-h said Barry was declared to be elected, ‘was illegal and void, inasmuch as a part if not all of the certified warrants, ordering said meeting, required the same to be held on the twenty-fifth day of November, eighteen hundred and fifty-one.’
It appears, from a copy of the warrant on the town records of Hanover, and from the warrants posted up at the usual places within the town, that the inhabitants of Hanover were notified to meet on Monday, the twenty-fifth day of November «eat, at eleven of the clock in the forenoon, then and there to act on the following article :—
‘ To choose a representative to represent them in the general court, to be held at Boston, on the first Wednesday of January next.’
The warrant and the posted copies were dated the sixteenth day of November, in the year one thousand eight hundred and fifty.
By a strict construction of the language of the‘warrant, the inhabitants were notified to meet on the twenty-fifth day of November, 1851. But the committee do not think any misunderstanding could have existed as to the true intent and meaning of the warrant. No individual could suppose that a meeting of the inhabitants, to be held in November, 1851, would be notified in November, 1850. And the object of the meeting, as stated in the warrant, is solely 1 to elect a representative to the general court, to be held in Boston, on the first Wednesday of January next;’ that is, 1851. It may be noticed, also, that the twenty-fifth day of November, 1851, will not fall upon Monday.
But, aside from these considerations, it has not been made to appear to your committee, that any misapprehension did in fact exist, in the mind of any one, as to the purpose of the warrant, or that any individual has been debarred the privilege of exercising his right to vote, or that any one was detained from the polls, in consequence of the ambiguous language of the warrant.
*594The committee are therefore of the opinion, that the petitioners have not made out a case affecting the right of the sitting member to a seat in this house, and they therefore recommend that the petitioners have leave to withdraw,”
The report was agreed to.1

 73 J. H. 320.